

EXHIBIT 10.19B


AMENDMENT TO
EMPLOYMENT AGREEMENT
BETWEEN UIL HOLDINGS CORPORATION
AND
LOUIS J. PAGLIA
(dated November 28, 2005)




WHEREAS, the Department of the Treasury has issued proposed regulations and
Notice 2005-1 concerning the implementation of the new non-qualified deferred
compensation rules contained in Section 409A of the Internal Revenue Code; and


WHEREAS, such guidance permits amendment of non-qualified deferred compensation
plans and arrangements in order to provide transitional flexibility with regard
to the implementation of the new rules;


NOW THEREFORE, UIL Holdings Corporation (the ‘Company’) and Louis J. Paglia (the
‘Executive’), hereby agree that Section 4(g) of the Employment Agreement dated
as of November 8, 2004 between the Company and the Executive, is amended by the
addition of the following paragraphs at the end thereof:




During 2005, the Executive may cancel participation in his SERP or cancel a
deferral election, without causing the SERP to violate the provisions of 409A of
the Internal Revenue Code and guidance issued thereunder, and without causing
his Accrued Benefit to be includable in income under the doctrine of
constructive receipt; provided that the amounts subject to the election to
terminate SERP participation are includable in the Executive’s income in 2005
or, if later, the taxable year in which the amounts are earned and vested.


During 2005, the Grandfathered portion of the SERP may be terminated in its
entirety, provided that all amounts deferred thereunder are included in income
in the taxable year in which the termination occurs. Pursuant to that provision,
the Company and Executive hereby agree that his SERP benefit under this Section
4(g) shall be frozen as of December 31, 2004, and the entire accrued benefit as
of December 31, 2004 shall be ‘grandfathered’, terminated and distributed on or
before December 31, 2005.


Notwithstanding anything to the contrary in this subsection, the grandfathered
amount shall be determined in accordance with Treasury Regulations and other
guidance issued pursuant to Section 409A of the Code, including, without
limitation, regulations permitting the grandfathered amount to be calculated
taking into account early retirement subsidies that the Executive becomes
eligible for after December 31, 2004, without regard to additional services
performed after December 31, 2004.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




                          UIL HOLDINGS CORPORATION


Attest: 
 
/s/ Susan E. Allen                   
 
By:
/s/ Nathaniel D. Woodson          
  Susan E. Allen, Vice President
   
  Nathaniel D. Woodson Chairman
  Investor Relations, Corporate Secretary &
  Treasurer
   
  and Chief Executive Officer






     
/s/ Louis J. Paglia                
     
  Louis J. Paglia

 
- 2 - 

--------------------------------------------------------------------------------